Citation Nr: 1533254	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for systemic lupus erythematosus (SLE).

2.  Whether new and material evidence has been received to reopen a claim of service connection for chronic urticaria.

3.  Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches.

4.  Whether new and material evidence has been received to reopen a claim of service connection for anemia.

5.  Whether new and material evidence has been received to reopen a claim of service connection for depression.

6.  Whether new and material evidence has been received to reopen a claim of service connection for an ankle disorder.
7.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a disorder manifested by bladder infections.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a disorder manifested by tunnel vision.


REPRESENTATION

Appellant represented by:	John M. Dorle, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2015, the Veteran and her husband testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran was formerly represented by a state Veterans Service Organization (VSO).  A letter dated in March 2015 from the Board to the Veteran informed her that she had 90 days to request a change in representation.  Within that time period, she requested a change to the Agent listed on the second page and submitted a VA Form 21-22a in favor of such representative.  Therefore, the Board finds that the Veteran's representative is the Agent listed in this decision.  

Since the last supplemental statement of the cases (SSOCs), additional pertinent evidence without a waiver has been received.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, as the Board is reopening one of the claims, and is remanding the underlying service connection issue as well as the other claims, the Veteran is not harmed by the Board's consideration of this new evidence.

The issues of clear and unmistakable error (CUE) in an August 2004 rating decision denying service connection for SLE, chronic urticaria, migraine headaches, anemia, depression, an ankle disorder, a disorder manifested by bladder infections, and a disorder manifested by tunnel vision have been raised by the record in a May 2015 medical opinion and statement from the representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

All of the issues except for the petition to reopen service connection for a bilateral foot disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  By an unappealed August 2004 rating decision, the RO denied service connection for a bilateral foot disorder on the basis that there was no evidence showing a chronic foot condition and that a preexisting foot condition was aggravated by her military service.

2.  Evidence received after the August 2004 denial relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral foot disorder and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's August 2004 denial of service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the final August 2004 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening one of the Veteran's petitions to reopen, and is remanding the underlying service connection issue as well as the other issues on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection for a bilateral foot disorder was denied in August 2004 because the evidence did not show a chronic bilateral foot disorder and that there was no evidence that a preexisting condition was aggravated by the Veteran's military service.  After receiving notice of the August 2004 decision, the Veteran did appeal the denial of that issue.  Later, however, she applied to have this claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the August 2004 rating decision consisted of the Veteran's service treatment records (STRs) and post-service medical records.  Her STRs showed a diagnosis of pes planus and hallux valgus opined to have existed prior to service in August 1984.  Her post-service treatment records showed that an X-ray of her left foot in April 2002 revealed an erosion, but no chronic bilateral foot disorder was shown.    

Accordingly, at the time of the denial in August 2004, the claims folder contained no competent evidence that the Veteran had a chronic bilateral foot disorder and that the preexisting pes planus and hallux valgus were aggravated by the Veteran's military service.  Thus, the RO, in August 2004, denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a bilateral foot disorder was received prior to the expiration of the appeal period.  The August 2004 rating decision is thus final.  

The relevant evidence received since the denial consists of additional medical records, Social Security Administration (SSA) records, the Veteran's testimony at her April 2015 hearing, an May 2015 medical opinion, and lay statements from the Veteran's husband and daughter.  SSA records contain X-rays in June 1995 showing hallux valgus.  The Veteran's testimony and the lay statements indicate that her preexisting flatfeet worsened during her military service.  The May 2015 medical opinion also reveals that the Veteran's flatfeet worsened during service.  

The evidence of record obtained since the August 2004 rating decision, particularly the Veteran's testimony and the May 2015 medical opinion, suggest that a preexisting bilateral foot disorder was aggravated by the Veteran's military service.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a bilateral foot disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  


ORDER

New and material evidence having been received, the claim for service connection for a bilateral foot disorder is reopened.


REMAND

Regrettably, a remand is necessary.  As noted in the Introduction, the issues of CUE in an August 2004 rating decision that denied service connection for SLE, chronic urticaria, migraine headaches, anemia, depression, an ankle disorder, a disorder manifested by bladder infections, and a disorder manifested by tunnel vision have been raised by the record.  A claim that new and material evidence has been submitted to reopen a claim following a previous final denial requires that the previous denial be final.  Since the claims of CUE challenges the finality of the August 2004 rating decision, the claims that new and material evidence have been submitted are inextricably intertwined with the claims of CUE.  Consequently, a remand is necessary for the new and material evidence claims for the AOJ to adjudicate the CUE claims.  

As for the Veteran's bilateral foot disorder, no examination has been afforded to her to determine whether her preexisting flatfeet were aggravated by service.  Therefore, a remand is necessary to obtain a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Adjudicate the pending claims of CUE in the August 2004 rating decision that denied service connection for SLE, chronic urticaria, migraine headaches, anemia, depression, an ankle disorder, a disorder manifested by bladder infections, and a disorder manifested by tunnel vision as raised by the representative in a May 2015 statement and medical opinion.  The Veteran must be provided notification of this determination, as well as of her appellate rights.  Only if an appeal of this determination is initiated and perfected should the issues of CUE in the August 2004 rating decision be returned to the Board.

3.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral foot disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For any diagnosed flatfoot and hallux valgus, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by her and others since service, review the record, and offer an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that the preexisting flatfeet and hallux valgus were not chronically aggravated by service.

B) For any other bilateral foot disorder diagnosed, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by her and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral foot disorder is related to her military service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


